Orders of disposition, Family Court, Bronx County, both entered July 8, 1975, placing respondents with the New York State Division for Youth, Title III (State Training School), unanimously reversed, on the law, and the cases remanded for new dispositional hearings, without costs and without disbursements. Study of the record warrants and the Corporation Counsel of the City of New York with commendable candor concedes that in the interest of justice, respondents-appellants be afforded new dispositional hearings. The absence of their mother, who had attended prior proceedings, and their inability to understand what was happening to them occasioned by the absence of a Spanish interpreter, were defects which fatally flawed the hearings. Concur—Stevens, P. J., Kupferman, Murphy, Lupiano and Tilzer, JJ.